Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Given Imaging First Quarter 2007 Earnings Results Conference Call May 8, 2007 9:00 a.m. ET Operator: Good morning and welcome ladies and gentlemen to the Given Imaging first quarter 2007 conference call. Todays call is being recorded. At this time I would like to inform you that all participants are in a listen only mode. Before we begin, Id like to read the following regarding forward-looking statements. During the course of this conference call, the company may make projections or other forward-looking statements regarding future events of the financial performance of Given Imaging. We wish to caution you that such statements reflect only the companys current expectations, and that actual events or results may differ materially. You are kindly referred to the risk factors and cautionary language contained in the documents that the company files with the Securities and Exchange Commission; including the companys annual report on form 20-F filed April 7, 2006. The company undertakes no obligations to update any projections or forward-looking statements in the future. I will now turn the call over to Mr. Homi Shamir, President and Chief Executive Officer of Given Imaging. Please go ahead. Homi Shamir: - Thank you. Good morning everyone and thanks for joining us for our first quarter 2007 call. Joining me today is Yuval Yanai, our CFO. Its been a year since I joined Given Imaging. I told you at that time, how confident I was that we would be able to return the company to higher growth and profitability. Im pleased to report that we are well on our way to achieving this goal. Over the last year, we made several important strategic, product and organizational changes that we believe will serve as the foundation for faster growth in the future. With this foundation in place, we have initiated a strategy that we call three by three. It means that we operate in three geographic areas, the Americas, Europe, and Asia/Japan, and we have three PillCam product lines supporting our PillCam platform, PillCam SB, ESO and COLON. Previously we had only two operating regions  the US and the rest of the world. We feel that this new organizational structure will strengthen our ability to maximize regional opportunities. On a product basis, our flagship product, PillCam SB, is and will continue to be our primary sales driver at least for the next three years. On a geographic basis, the U.S. is our most important market and key to the success of our strategy. Last year, we shifted the sales focus of our reps to allow them to concentrate on selling PillCam SB, the recurring revenue portion of our razor/razor bladed business model, which accounts for the majority of our revenues. As a result of those efforts, we were pleased to see that PillCam sales grew by 23% in the U.S. compared to Q1 2006, and we believe that we will be able to continue to deliver this level of growth going forward. Outside of the U.S., there were two very important events that occurred during the quarter that will expand our global footprint and reinforce our presence around the world. Two weeks ago, Japans ministry of Health, Labor and Welfare granted regulatory approval to sell and market PillCam SB. Since then, our distributor Suzukens 28 dedicated reps have started promoting to gastroenterologists that weve identified as being early adaptors. We have started the process to obtain PillCam SB reimbursement and anticipate a decision in the next 9 - 12 months. The second big strategic announcement during the quarter was that we formed a broad collaboration agreement with Fujinon Corporation, a global leader in optical technologies and endoscopic equipment. This agreement is focused on research and development, component sourcing and distribution of our products by Fujinon. We believe that this collaboration will harness the complimentary strengths of both organizations so that we maximize the market penetration for our products and remain at the forefront of technology innovation. We have also strengthened our presence in Europe and anticipate an increased contribution to revenues from PillCam SB from this region going forward. A more favorable reimbursement environment in our key countries is an important growth driver. In France, we expect nationwide reimbursement for PillCam SB to begin in the fall of 2007. France has a population of more than 60 million, so this will be an important milestone. 2 In the U.S., were focused on expanding reimbursement for PillCam SB as a primary diagnostic tool. Currently, twenty one million individuals in the U.S. have access to PillCam SB as a primary diagnostic tool, and we expect this number to increase substantially this year. Just yesterday we announced that Wisconsin Physicians Services which serves approximately 3 million Medicare members in Wisconsin, Illinois, Michigan and Minnesota, expanded its coverage policy for capsule endoscopy of the small bowel as a primary diagnostic tool. We expect revenue from PillCam ESO to grow as we work together with our partner InScope to increase awareness among liver centers and GIs about the value of using PillCam ESO as a screening method for esophageal varices. Key to building utilization will be to increase the number of health plans that will issue or expand reimbursement for this indication. With a dedicated PillCam ESO CPT code in place as of January 1, we have the right framework to do this and will continue to make reimbursement a top priority throughout the year. Turning now to our third approved capsule, PillCam COLON, we plan to begin selling in Europe during the third quarter. In the U.S., we have submitted our data packages to the FDA and we hope to hear back soon. Assuming a positive decision, we will launch and market PillCam COLON shortly thereafter. We will be initially marketing PillCam COLON for patients who have had incomplete colonoscopies as well as for those individuals who dont want to have a colonoscopy. So in summary, while we anticipate PillCam ESO to contribute more, and PillCam COLON to start to contribute to revenues, they will have a relatively small impact on our total revenues this year. I am pleased with the solid $23.1 million in revenues we achieved in the first quarter which represents an increase of 14% compared to the first quarter of 2006. Based on the progress weve made year-to-date, were confident that we can achieve our previously provided 2007 revenue guidance of between $114 to $119 million which would deliver year over year growth of between 20-25%. In fact, weve decided to refine our revenue guidance, and now expect that revenue will be near the higher end of this range. In summary, we believe that our 3x3 global strategy will accelerate growth this year as well be generating revenue from three imaging capsules this year, PillCam SB, PillCam ESO and PillCam 3 COLON, as well as our Agile Patency capsule. In addition, well be generating revenue from three geographic areas, the Americas, Europe, and Asia/Japan. Before I turn the call over to Yuval to review our Q1 financial results, Id like to mention that DDW, the largest GI medical meeting of the year will take place from May 20 - 23 in Washington DC. Were planning on launching some exciting new products there and will be issuing a press release around the time of DDW. We will also host a briefing at the booth so let us know if you plan on attending the conference. In addition, on Thursday, May 24, well be hosting an analyst/investor meeting in New York and well be discussing our 3x3 global strategy in more detail. Well also have a panel of physicians to review highlights of the PillCam data presented at DDW. We invite members of the financial community to attend or listen to the webcast of this event. Ill now turn the call over to Yuval. Yuval Yanai: Thanks Homi. In the first quarter, we achieved sales of $23.1 million. 67% of sales were in the U.S. and 33% from Europe and the rest of the world. We sold 42,100 PillCam capsules in the quarter, an increase of 19% over the first quarter of last year. Approximately 72% or 30,200 capsules were sold in the U.S. Worldwide reorders of PillCam SB increased by 12% this quarter compared to the first quarter of 2006. As of March 31st, we have cumulatively sold approximately 522,000 PillCam SB capsules worldwide. In terms of revenue breakdown, PillCam capsule sales accounted for 87% of total revenues, workstations and data recorders accounted for 11% of total revenues and service income accounted for 2%. Worldwide, we sold this quarter 148 systems, compared to 99 systems sold in Q1 of 2006. 79 workstations, or 53% of total workstation sales this quarter, were sold in the U.S. This brings our cumulative system deliveries, worldwide, to almost 3,600, of which almost 2,300 systems are installed in the U.S. Gross margin in the first quarter of 2007 was 73.9%, compared to 74.6% in the first quarter of 2006. This gross margin is in line with our guidance for the year which is between 73% to 75%. 4 On a GAAP basis, the Company reported a net income of approximately $100,000 in the first quarter of 2007, compared to a net loss of $3.0 million or 11 cents per share in the first quarter of 2006. The first quarter of 2007 GAAP results include the impact of $1.1 million due to the adoption of FAS 123R in 2006. Excluding the impact of this FAS, the Company reported a non-GAAP net income of $1.2 million, or 0.04 cents per share on a diluted basis in the first quarter of 2007 compared to a net loss of $1.7 million, or .06 per share in the first quarter of 2006. Consolidated cash, cash equivalents and marketable securities as of March 31st totaled $96.3 million. A breakdown of the compensation expenses by line item is part of our detailed financial information posted on the investor relations section of our website. Moderator, you may open the call for questions now.
